There is here a distinct and independent contract with the employee. (Workmen's Compensation Law [Cons. Laws, ch. 67], sections 10, 25, 50, 54.) So the policy itself provides. It adds "the obligations and promises of the company as set forth in this paragraph shall not be affected by the failure of the employer to do or refrain from doing any act required by the policy," and further that the company shall be bound by any award rendered against the employer. Under these circumstances, as between the insurance carrier and the employee the fact that a policy is issued upon untrue statements made by the employer is no defense. (Hastings v. Westchester Fire Ins. Co., 73 N.Y. 141.) To relieve the carrier of liability there must be a cancellation as provided in section 54.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Order affirmed.